DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartmann, Japanese Patent Number JP 3734510 B2, as outlined in the included machine translation, in view of Rodriguez, USPN 2010/0036783.
With regard to claims 1, 11, and 15, Bartmann discloses a method including recording, by one or more processors, for a plurality of users of a computerized system, a respective keystroke session (pages 5-6) that includes multiple typing samples (“The learning procedure is divided into multiple times” Page 6), extracting, by one or more processors, from each of the respective keystroke sessions, a set of features that characterize typing changes between the multiple typing samples (Page 10), detecting, by one or more processors, an attempt by a first user to circumvent authentication and log into the computerized system by detecting typing of a certain one of the credentials that is associated with a certain user of the plurality of users (“If an attempt is made to log on to the system without authorization under the identity of another person” Page 5), extracting, by one or more processors, from the repeated typing of the certain credential by the first user, a set of features that characterize typing changes between repetitions (“analyzing the typing behavior” Page 5), and comparing, by one or more processors, the feature set extracted from the repeated typing of the credential by the first user against the feature sets extracted from a set of the keystroke sessions, to estimate which user of the plurality of users is the first user (the system may try to find a true identification of the hacker” “(if it is recognized that a hacker action is to be recognized” Page 5). Bartmann does not disclose typing samples including of a credential associated with a respective user of the plurality of users, wherein the multiple typing samples are typed consecutively by the respective user. Bartmann further does not disclose detecting an attempt by a first user to circumvent keystroke dynamics authentication by detecting repeated typing of a certain one of the credentials that is associated with a certain user of the plurality of users. Rodriguez discloses a method of protecting a system using keystroke dynamics (0040), similar to that of Bartmann, and further discloses learning by collecting typing samples of a credential associated with a respective user of the plurality of users, wherein the multiple typing samples are typed consecutively by the respective user (0058). Rodriguez further discloses detecting an attempt by a first user to circumvent keystroke dynamics authentication and log into the computerized system by detecting repeated typing of a certain one of the credentials that is associated with a certain user of the plurality of users (0065-0066). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the multiple consecutive credential login of Rodriguez in the learning method of Bartmann for the motivation of getting a more accurate credential keystroke profile.
With regard to claims 2, 5, 12, 13, 16, and 18, Bartmann in view of Rodriguez discloses the method of claim 1, as outlined above, and Bartmann further discloses calculating digraph latencies between key-agnostic keystroke events, wherein the keystroke events are selected from the group consisting of: press to consecutive press, press to consecutive release, release to consecutive release, and release to consecutive press (Page 7), P201912104US01Page 22 of 31 a digraph latency between a first one of the keystroke events and a last one of the keystroke events (Page 8), and for each of the typing samples except for an initial one of the typing samples, calculating: a digraph latency between a first one of the keystroke events and a last one of the keystroke events of a previous typing sample (Page 9).
With regard to claims 3, 6, 17, and 19,  Bartmann in view of Rodriguez discloses the method of claim 1, as outlined above, and Bartmann further discloses calculating changes in the digraph latencies of at least one of the digraph latencies selected from the group consisting of: the digraph latencies between key-agnostic keystroke events, the digraph latency between a first one of the keystroke events and a last one of the keystroke events, and the digraph latency between a first one of the keystroke events and a last one of the keystroke events of the previous typing sample, between at least some of the typing samples (Pages 9-10).
With regard to claims 4, and 7, Bartmann in view of Rodriguez discloses the method of claim 1, as outlined above, and Bartmann further discloses the extraction of the feature set from each of the respective keystroke sessions further includes statistically processing, by one or more processors, the calculated changes, to generate a feature vector of the respective keystroke session, and wherein the feature vectors of the keystroke sessions are generated at a uniform length and a uniform structure (Page 9, Claim 6).
With regard to claim 8, Bartmann in view of Rodriguez discloses the method of claim 1, as outlined above, and Bartmann further discloses having the machine  learn (Page 6), and Rodriguez discloses using AI (0001). The examiner takes official notice that it is well known in the art to use machine learning to perform computations. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement machine learning in the method of Bartmann in view of Rodriguez for the motivation of improved accuracy. 
With regard to claim 9, Bartmann in view of Rodriguez discloses the method of claim 1, as outlined above, and Bartmann further discloses the comparison is based on a mathematical distance metric (Page 9).
With regard to claims 10, 14, and 20, Bartmann in view of Rodriguez discloses the method of claim 1, as outlined above, and Bartmann further discloses selecting, as the set of the keystroke sessions used in the comparison, keystroke sessions that are associated with respective users that are linked, in the computerized system, to the certain user (Pages 5-6).
References Cited
Alward et al., USPN 2008/0098456, discloses a method of using a keystroke profile to identify a user that might be an attacker (0007), but is mention as a background and is not seen as reading on the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434